FOR IMMEDIATE RELEASE Old Point Financial Corporation Declares First Quarter Dividend February 10, 2011, Hampton, VAOld Point Financial Corporation (“OPOF” – Nasdaq) has declared a quarterly dividend of $0.05 per share of common capital stock to be paid on March 31, 2011, to shareholders of record as of February 28, 2011. Old Point Financial Corporation ("OPOF" - Nasdaq)is theparent company of Old Point National Bank, a locally owned and managed community bank serving Hampton Roads with 21 branches and more than 60 ATMs throughout Hampton Roads and Old Point Trust & Financial Services, N.A., aHampton Roads wealth management services provider. Web: www.oldpoint.com. For more information contactErin Blackat Old Point National Bank at 757- 728-1286.
